Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed November 18, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00554-CR
                               NO. 14-21-00555-CR



                   IN RE LISA MARIE SEARCY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             178th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 942126 & 941349

                 MEMORANDUM MAJORITY OPINION

      On October 6, 2021, relator Lisa Marie Searcy filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Kelli
Johnson, presiding judge of the 178th District Court of Harris County, to “rule on
pending pro se motions” and order the turnover of certain records “used for
942126/941349.”1

        To be entitled to mandamus relief, a relator must show (1) that the relator
has no adequate remedy at law for obtaining the relief the relator seeks; and
(2) what the relator seeks to compel involves a ministerial act rather than a
discretionary act. In re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017)
(orig. proceeding). If a party properly files a motion with a trial court, the trial
court has a ministerial duty to rule on the motion within a reasonable time after the
motion has been submitted to the court for a ruling or after the party requested a
ruling. In re Ramos, 598 S.W.3d 472, 473 (Tex. App.—Houston [14th Dist.] 2020,
orig. proceeding) (citing In re Flanigan, 578 S.W.3d 634, 635–36 (Tex. App.—
Houston [14th Dist.] 2019, orig. proceeding)). Thereafter, if a trial court fails to
rule, mandamus may issue to compel the trial court to act. Ramos, 598 S.W.3d at
473.

        As the party seeking relief, it is relator’s burden to provide a sufficient
record to establish that relator is entitled to mandamus relief. In re Gomez, 602
S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding). For
mandamus relief to be granted, the record must show (1) the motion was filed and
brought to the attention of the respondent-judge for a ruling, and (2) the
respondent-judge has not ruled on the motion within a reasonable time after the

        1
             In 2003, relator was charged by indictment, and subsequently convicted by a jury, for
delivering at least 400 grams of methamphetamine. See Searcy v. State, No. 14–03–00402–CR, 2004 WL
1315448, at *1 (Tex. App.—Houston [14th Dist.] June 15, 2004, no pet.) (not designated for publication).
The jury assessed relator’s punishment for a term of twenty years’ in prison. Id. Relator challenged her
conviction on direct appeal, and this court affirmed the judgment of the trial court. Id. at *6. Relator did
not file a petition for discretionary review with the Texas Court of Criminal Appeals.
                                                     2
motion has been submitted to the court for a ruling or after the party requested a
ruling. See id. In a criminal mandamus proceeding, to establish that a motion was
filed, a relator must provide the appellate court with either a file-stamped copy of
the motion or other proof that the motion is, in fact, filed and pending in the trial
court. Id. at 74 (citing Flanigan, 578 S.W.3d at 636); In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding).

      Here, relator neither identifies in her petition a pending motion in the trial
court nor attaches a file-stamped copy of a motion or any other proof that a motion
in fact was filed and is pending before the trial court. See Gomez, 602 S.W.3d at
73–74. As such, relator has not met her burden of providing this court with a
sufficient record to establish her right to mandamus relief. See id.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                       /s/       Randy Wilson
                                                 Justice



Panel consists of Justices Jewell, Spain, and Wilson (Spain, J., dissenting).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             3